      Case 7:19-cv-09671-PMH-JCM Document 48 Filed 08/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KM and SM, individually and on behalf of
IM, a minor,
                        Plaintiffs,                           ORDER

                     -against-                                19-CV-09671 (PMH)

KATONAH-LEWISOBORO UNION FREE
SCHOOL DISTRICT,
                 Defendant.


PHILIP M. HALPERN, United States District Judge:

         Counsel for all parties appeared at The Hon. Charles L. Brieant Jr. Federal Building and

Courthouse, 300 Quarropas Street, White Plains, New York, in Courtroom 520 at 2:30 p.m. today.

Oral argument was had on the record.

         For the reasons indicated on the record and law cited therein, the Court DENIED Plaintiffs’

motion for summary judgment (Doc. 38) and GRANTED Defendant’s motion for summary

judgment (Doc. 41). The decision of the SRO denying Plaintiffs’ request for tuition reimbursement

is affirmed, and Plaintiffs’ Complaint is dismissed. See transcript.

         The Clerk of Court is respectfully requested to terminate the motions (Doc. 38; Doc. 41),

and to close this case.

                                                  SO ORDERED:

Dated:     White Plains, New York
           August 11, 2021

                                                 PHILIP M. HALPERN
                                                 United States District Judge
